COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-19-00713-CV
 Trial Court Cause
 Number:                    2015-75176
 Style:                     William Forssberg v. Lisa Howard


 Date motion filed*:        September 10, 2021
 Type of motion:            Motion to Extend Time
 Party filing motion:       Appellee
 Document to be filed:      Findings of Fact and Conclusions of Law

Is appeal accelerated?      Yes        No

 If motion to extend time:
          Original due date:                             September 14, 2021
          Number of previous extensions granted:         0
          Date Requested:                                September 27, 2021

Ordered that motion is:

             Granted
                   If document is to be filed, document due: September 27, 2021
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ April L. Farris
                          Acting individually           Acting for the Court

Date: September 16, 2021